DETAILED ACTION
This notice is in response to the amended claims filed on 01/03/2022 for examination, as well as the claim set alterations indicated to be entered following the applicant interview of 02/04/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of the Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 5-6, 12-15, and 19 have been amended.
Claims 8-9 and 16-17 have been cancelled.
Claims 1-7, 10-15, and 18-23 are pending.

Interview Summary
Examiner initiated an Examiner Interview on 02/04/2022, wherein Applicant and Examiner discussed potential amendments to the claims to overcome the art as cited with regards to Murdoch et al. (US20210271765) in view of Chen et al. (US20210119807). Examiner and Applicant discussed proposed language regarding receiving and verifying, using the identity public key on the external blockchain, the random character signed with the local identity private key, for differentiating against the cross-DID system of Chen (see, e.g., Chen at [0171-181]). Following a subsequent discussion on 02/08/2022, proposed language was agreed to be entered via an examiner's amendment.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provisioned by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for examiner’s amendment was given in email received from applicant on  February 8, 2022 to amend claims 1, 6-7, 12, 14-15, and 19 as herein, and to cancel claims 8-9 and 16-17.
The application has been amended as follows:

CLAIMS:
1. (Currently Amended) A method for generating description information for blockchain objects, comprising:
determining a plurality of local decentralized identifiers (DIDs) registered in a first blockchain;
generating a relationship graph of the plurality of local DIDs based on data that is related to individual local DIDs and that is maintained by a first node of a blockchain network that implements the first blockchain, wherein the data related to individual local DIDs includes data related to an external DID, and the data related to the external DID is obtained by the first node from another blockchain network based on a correspondence between a local DID and the external DID, wherein responsive to determining the external DID is a DID that is of an object represented by the local DID and that is registered in a second blockchain implemented by the another blockchain network, the first node records the correspondence between the local DID and the external DID by at least:
receiving the external DID returned by a second node of the another blockchain after a signed random character is verified by using an identity public key of an owner of the external DID, wherein the signed random character is signed by an owner of the local DID by using an identity private key and wherein the identity public key is recorded in a DID document corresponding to the external DID in the second blockchain;
determining, from the relationship graph and based on a target local DID corresponding to a target object, an associated local DID related to the target local DID; and
generating description information of the target object based on (a) an association relationship between the target local DID and the associated local DID and (b) data related to the associated local DID.

6. (Currently Amended) The method according to claim 1, wherein the first node records the correspondence between the local DID and the external DID further by:
sending, by the first node, a correspondence establishment request to the second node of the another blockchain network, wherein the correspondence establishment request includes verifiable authorization information issued by the owner of the local DID, and the verifiable authorization information is used to prove that the owner of the local DID allows establishment of the correspondence


7. (Currently Amended) The method according to claim 6, further comprising:
receiving, by the first node, a random character that is used to verify an identity of the owner of the local DID and that is returned by the second node; and
returning, to the second node, the signed random character 


	8. (Cancelled)

	9. (Cancelled)

12. (Currently Amended) A non-transitory computer readable medium storing contents that, when executed by one or more processors, cause the one or more processors to perform actions comprising:
determining a plurality of local decentralized identifiers (DIDs) registered in a first blockchain;
generating a relationship graph of the plurality of local DIDs based on data that is related to individual local DIDs and that is maintained by a first node of a blockchain network that implements the first blockchain, wherein the data related to individual local DIDs includes data related to an external DID, and the data related to the external DID is obtained by the first node from another blockchain network based on a correspondence between a local DID and the external DID, wherein responsive to determining the external DID is a DID that is of an object represented by the local DID and that is registered in a second blockchain implemented by the another blockchain network, the first node records the correspondence between the local DID and the external DID by at least:
receiving the external DID returned by a second node of the another blockchain after a signed random character is verified by using an identity public key of an owner of the external DID, wherein the signed random character is signed by an owner of the local DID by using an identity private key and wherein the identity public key is recorded in a DID document corresponding to the external DID in the second blockchain;
determining, from the relationship graph and based on a target local DID corresponding to a target object, an associated local DID related to the target local DID; and
generating description information of the target object based on (a) an association relationship between the target local DID and the associated local DID and (b) data related to the associated local DID.

14. (Currently Amended) The computer readable medium according to claim 12, wherein the first node records the correspondence between the local DID and the external DID further by:
sending, by the first node, a correspondence establishment request to the second node of the another blockchain network, wherein the correspondence establishment request includes verifiable authorization information issued by the owner of the local DID, and the verifiable authorization information is used to prove that the owner of the local DID allows establishment of the correspondence


15. (Currently Amended) The computer readable medium according to claim 14, wherein the actions further comprise:
receiving, by the first node, a random character that is used to verify an identity of the owner of the local DID and that is returned by the second node; and
returning, to the second node, the signed random character


	16. (Cancelled)

	17. (Cancelled)

19. (Currently Amended) A system, comprising:
one or more processors; and
memory storing contents that, when executed by the one or more processors, cause the system to perform actions comprising:
determining a plurality of local decentralized identifiers (DIDs) registered in a first blockchain;
generating a relationship graph of the plurality of local DIDs based on data that is related to individual local DIDs and that is maintained by a first node of a blockchain network that implements the first blockchain, wherein the data related to individual local DIDs includes data related to an external DID, and the data related to the external DID is obtained by the first node from another blockchain network based on a correspondence between a local DID and the external DID, wherein responsive to determining the external DID is a DID that is of an object represented by the local DID and that is registered in a second blockchain implemented by the another blockchain network, the first node records the correspondence between the local DID and the external DID by at least:
receiving the external DID returned by a second node of the another blockchain after a signed random character is verified by using an identity public key of an owner of the external DID, wherein the signed random character is signed by an owner of the local DID by using an identity private key and wherein the identity public key is recorded in a DID document corresponding to the external DID in the second blockchain;
determining, from the relationship graph and based on a target local DID corresponding to a target object, an associated local DID related to the target local DID; and
generating description information of the target object based on (a) an association relationship between the target local DID and the associated local DID and (b) data related to the associated local DID.

Allowable Subject Matter
Claims 1-7, 10-15, and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance (in accordance with MPEP 1302.14): The primary reason for allowance of the foregoing claims in the inclusion of a limitation in the independent claim which is not found in prior art references. Specifically, amended claim 1 recites, inter alia, “receiving the external DID returned by a second node of the another blockchain after a signed random character is verified by using an identity public key of an owner of the external DID, wherein the signed random character is signed by an owner of the local DID by using an identity private key and wherein the identity public key is recorded in a DID document corresponding to the external DID in the second blockchain; […].”
Art found of record, e.g., the combination of Murdoch et al. (US20210271765) and Chen et al. (US20210119807) teaches a multiple-blockchain system, comprising determining a plurality of local DIDs, generating a relationship graph of the DIDs, obtaining information from a linked Chen at [0171]-[0181]), however fails to teach similarly retrieving the external DIDs after a random character is verified by using an identity public key of an owner of the external DID using an external public key as particularly claimed in amended claim 1. Other prior art, e.g., Uhr et al. (US20210011905) teaches a method for providing relational DID services, wherein relations between a first DID and second DID are established and maintained in a blockchain (see, e.g., Uhr at abstract, [0011-012]), yet similarly fails to remedy the aforementioned deficiency.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious all features of the invention of the present application claim 1 at or before the time it was filed. Independent claim 12 and 19 similarly has been amended to recite language directed to the aforementioned subject matter. Dependent claims 2-7, 10-11 (of claim 1) 13-15, 18 (of claim 12), and 20-23 (of claim 19) incorporate the limitations of their parent claim, and are allowable for at least the same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
21. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                                       /TAGHI T ARANI/               Supervisory Patent Examiner, Art Unit 2438